Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Gumbiner Savett Inc. Certified Public Accountant Board of Directors ProElite, Inc. We hereby consent to the use in the prospectus filed by Stratus Media Group, Inc. constituting a part of this S-1/A Registration Statement Amendment No. 2 of our report dated August 30, 2011, relating to the financial statements of ProElite, Inc. and subsidiaries for the year ended December 31, 2010, which are contained in that prospectus. We also consent to the reference to us under the caption “Experts” in the prospectus. Yours truly, /S/ Gumbiner Savett Inc. Gumbiner Savett Inc. Santa Monica, CA 90404 February 10, 2012
